Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Hylas Deangelo Polk, Appellant                       Appeal from the 203rd District Court of
                                                     Dallas County, Texas (Tr. Ct. No. F-11-
No. 06-13-00160-CR        v.                         51316-P). Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Carter participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that Polk
pled not guilty to the offense of criminal mischief; was convicted by a jury; and, to delete the
reference that he impersonated a public servant.. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Hylas Deangelo Polk, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED FEBRUARY 27, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk